NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            31-AUG-2021
                                            07:59 AM
                                            Dkt. 33 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellant, v.
               PATRICK WILLIAMS, Defendant-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (FC-CR. NO. 1FC151000047)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:   Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)
           Upon consideration of the Stipulation to Dismiss
Appeal, filed August 23, 2021, by Plaintiff-Appellant State of
Hawai#i, the papers in support, and the record, it appears that
(1) the appeal has been docketed; (2) the parties stipulate to
dismiss the appeal with prejudice and bear their own attorneys'
fees and costs; (3) the stipulation is signed by counsel for all
parties appearing in the appeal; and (4) dismissal is authorized
by Hawai#i Rules of Appellate Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs on appeal.
           DATED: Honolulu, Hawai#i, August 31, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge